United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Portland, OR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1828
Issued: August 17, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 10, 20161 appellant filed a timely appeal from a March 17, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s
medical and wage-loss compensation benefits, effective July 22, 2014, as she no longer had any
residuals or disability causally related to her accepted employment-related injury; and (2) whether
1

Under the Board’s Rule of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from March 17, 2016 the date of OWCP’s last decision was
September 13, 2016. Since using September 15, 2016, the date the appeal was received by the Clerk of the Appellate
Boards would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of
the U.S. Postal Service postmark is September 10, 2016, rendering the appeal timely filed. See C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

appellant has established continuing employment-related residuals or disability on or after July 22,
2014 as a result of her accepted employment-related injury.
FACTUAL HISTORY
On January 24, 2014 appellant, then a 40-year-old mail handler, filed an occupational
disease claim (Form CA-2) alleging that she developed a neck and shoulder injury from her
repetitive employment duties. She first became aware of her condition on December 27, 2013 and
of its relationship to her federal employment on January 13, 2014. Appellant first sought medical
treatment on January 13, 2014 with her treating physician Dr. Hoang Nguyen, Board-certified in
internal medicine. By decision dated March 6, 2014, OWCP accepted the claim for cervicalgia.
Appellant stopped work intermittently beginning on March 10, 2014 and received medical and
wage-loss compensation benefits.3
In a January 13, 2014 medical report, Dr. Nguyen reported that appellant complained of
increasing pain in her neck, bilateral shoulders, and wrists over the past month. Appellant’s
employment duties involved loading and unloading at work, sometimes up to 50 pounds, reaching
overhead, and repetitive use of her hands and arms. Dr. Nguyen diagnosed cervicalgia, pain in
joint involving shoulder region, and spasm of muscle. He opined that appellant’s pain was due to
overuse and recommended light duty.
In a February 11, 2014 diagnostic report, Dr. Warren Tubbs, a Board-certified diagnostic
radiologist, reported that a magnetic resonance imaging (MRI) scan of the cervical spine revealed
C5-6 light narrowing of the interspace and a mild broad-based bulging disc, which was slightly
eccentric to the right. He noted that this caused mild narrowing of the central canal and both
neural foramina were mildly narrowed. Dr. Tubbs provided findings of C5-6 mild central canal
and bilateral neural foraminal narrowing.
In a February 25, 2014 emergency department report, Dr. Vincent Torres, Board-certified
in family medicine, reported that appellant presented for evaluation of bilateral shoulder and neck
pain. He diagnosed cervical radiculopathy.
In a March 10, 2014 medical report, Dr. Nguyen reviewed the cervical spine MRI scan and
diagnosed intervertebral disc disorder myelopathy cervical region. He noted mild disc bulge at
C5-6 which could account for the tingling and numbness in appellant’s left hand.
In a March 27, 2014 medical report, Dr. Curtis L. Hill, a treating neurosurgeon, reported
that appellant complained of increasing difficulty with numbness of her hands, pain across her
shoulders and back, headache, and depression. He provided physical examination findings and
noted that an MRI scan of the cervical spine revealed mild central stenosis and some bilateral
foraminal stenosis at C5-6. Physical examination indicated no nerve root or cord compression.
Dr. Hill recommended nerve conduction studies to rule out carpal tunnel syndrome.

3

The Board notes that appellant has a prior December 20, 2008 traumatic injury claim, OWCP File
No. xxxxxx391, and a prior March 1, 2009 occupational disease claim, OWCP File No. xxxxxx047. The record
before the Board contains no other information pertaining to these additional claims.

2

In a May 2, 2014 nerve conduction velocity (NCV) and electromyography (EMG) study
report, Dr. Hill reported that evaluation of the upper extremities revealed median nerve conduction
across the left wrist within normal limits and median nerve conduction across the right wrist
within normal limits.
On May 23, 2014 OWCP referred appellant, the case file, a series of questions, and a
statement of accepted facts (SOAF) to Dr. Ronald Teed, a Board-certified orthopedic surgeon, for
a second opinion evaluation. Dr. Teed noted review of appellant’s medical history, diagnostic
testing, and findings on physical examination. He referenced the February 11, 2014 MRI scan of
the cervical spine which noted C5-6 mild central canal and bilateral neural foraminal narrowing
secondary to a broad-based disc protrusion. Dr. Teed diagnosed preexisting degenerative disc
disease of the cervical spine and some secondary pain, noting that appellant presented no
neurologic or radicular signs on examination. He explained that the diagnosis of chronic
preexisting degenerative disc disease and spondylosis of the cervical spine were unrelated to her
work activities. Dr. Teed further noted that the condition of cervicalgia was an accepted
condition. He reported that appellant did not continue to suffer from residuals of her work-related
injury, did not require continued treatment, was not disabled, and did not require work restrictions.
On June 5, 2014 OWCP notified appellant of a proposal to terminate her wage-loss
compensation and medical benefits based on Dr. Teed’s report that she was not experiencing any
residuals or disability connected to the December 27, 2013 employment injury as her conditions
had ceased. Appellant was provided 30 days to submit additional information.
In a June 26, 2014 narrative statement, appellant disagreed with the proposed termination
of benefits and argued that she continued to suffer from residuals of her work-related injury. She
argued that she was diagnosed with four additional conditions which contributed to and
aggravated her accepted cervicalgia injury.
In medical reports dated March 27 through June 27, 2014, Dr. Nguyen noted complaints of
neck, bilateral shoulder, and wrist pain. He reviewed the cervical spine MRI scan and diagnosed
intervertebral disc disorder with myelopathy cervical region, pain in joint involving shoulder
region, spasm of muscle, pain in joint involving forearm, and anxiety. Dr. Nguyen speculated that
appellant’s pain was caused by overuse and referred her to a counselor for anxiety. In a June 17,
2014 note, he reported that she was under his care for a cervical injury and unable to work from
January 13 through April 18, 2014. In a June 27, 2014 note, Dr. Nguyen provided appellant
modified work restrictions from July 4 through 31, 2014 for her neck condition.
Chart notes dated April 29 through July 1, 2014 were submitted from Dr. Halsy Carter, a
treating chiropractor, documenting treatment.
In a May 1, 2014 note, Dr. Chloe Lee-Zorn, a treating psychologist, reported that appellant
had been receiving treatment since January 2, 2014 for depression related to pain and suffering
stemming from an on-the-job injury. She reported that appellant’s psychologist had diagnosed her
with major depression, moderate, and recurrent.
By decision dated July 22, 2014, OWCP terminated appellant’s wage-loss compensation
and medical benefits effective that same date, finding that the weight of the medical evidence

3

rested with Dr. Teed who found that she no longer had any residuals related to the accepted workrelated medical condition or disability as a result of the December 27, 2013 work injury.
On March 4, 2015 appellant filed a notice of recurrence (Form CA-2a) alleging a
return/increase of disability. She reported that she had been on light duty since July 2014.
Following her original injury, appellant noted a May 8, 2014 injury when she was rear ended by
another vehicle. She reported that the injury was minor and caused her dizziness and soreness at
the seatbelt area. In a March 5, 2015 narrative statement, appellant described her repetitive
employment duties at the employing establishment for the past eight years and treatment for her
injuries which she related to her employment duties.
On June 8, 2015 appellant requested reconsideration of the July 22, 2014 OWCP decision.
The following medical reports were submitted subsequent to the termination of her wage-loss
compensation and medical benefits.
In support of her claim, appellant submitted several chart notes from Dr. Carter
documenting chiropractic treatment, as well as physical therapy, and acupuncture notes
documenting treatment for her injuries.
In medical reports dated March 31, 2014 through April 15, 2015, Dr. Nguyen documented
appellant’s complaints of pain and findings on physical examination. He diagnosed intervertebral
disc disorder with myelopathy cervical region, pain in joint involving shoulder region, spasm of
muscle, pain in joint involving forearm, anxiety, and depressive disorder.
In a May 6, 2014 note, Dr. Hill reported that neither the MRI scan, nor the NCV study
indicate that appellant required surgery. He recommended treating her symptomatically, noting
that he believed that depression was a large part of the overall picture. Dr. Hill submitted his prior
March 27, 2014 medical report and May 2, 2014 NCV/EMG study report.
In a February 20, 2015 report, Dr. Melissa H. Hayden, a treating physician, noted
appellant’s complaints of pain and diagnosed neck pain and adjustment disorder with depressed
mood. In a separate February 20, 2015 report, she discussed findings of the cervical spine MRI
scan which revealed no evidence of abnormality within the cervical cord, degenerative changes in
the cervical spine, and moderate right-sided neural foraminal narrowing at C4-5 and C5-6.
In medical reports dated March 19 and April 16, 2015, Dr. Hayden diagnosed neck pain
and adjustment disorder with depressed mood. She reported that appellant experienced chronic
neck pain from a work injury with recurrence of pain which was likely musculoskeletal in origin.
In an April 24, 2015 note, Dr. Hayden diagnosed neck muscle strain, bilateral hand joint pain,
musculoskeletal disorder of neck, and numbness and tingling of skin. She reported that changes in
the spine usually occurred with use or wear and tear, which could happen in life or duty to a job.
However, just because there were changes in the spine did not mean that pain would ensue.
Dr. Hayden opined that appellant’s pain was from the muscles supporting the spine rather than due
to the spinal disease itself. She concluded that a different kind of job might provide appellant
more satisfaction and less pain.
In an April 21, 2015 report, Dr. Nguyen reported that he had been treating appellant for her
workers’ compensation injuries since 2009 when she injured her lower back and 2013 when she

4

injured her neck. On examination, appellant was found to have muscle spasm in both regions with
decreased range of motion. Dr. Nguyen noted that a February 11, 2014 MRI scan of the cervical
spine revealed C5-6 mild central canal and mild bilateral neural foramen narrowing. Appellant
was excused from work and referred for therapies including chiropractic, massage, acupuncture,
and physical therapy. Pain and range of motion gradually improved however, upon returning to
work, her pain was aggravated from repetitive movements due to the nature of her job.
Dr. Nguyen provided appellant work restrictions which did not alleviate her pain. He opined that
her injuries were musculoskeletal in nature and that she could perform her job duties with certain
restrictions. Dr. Nguyen diagnosed unspecified backache and cervicalgia and provided work
restrictions of no lifting, pulling, and pushing more than 15 pounds. He concluded that appellant
was capable of working eight hours per day.
By decision dated June 16, 2015, OWCP denied modification of the July 22, 2014 decision
terminating appellant’s medical and wage-loss compensation benefits. It noted that the weight of
the medical evidence rested with Dr. Teed who found that her accepted work-related condition had
resolved and that her cervical spine degenerative disc disease was preexisting and unrelated to her
work activities. OWCP further noted that approval of disability retirement by the Office of
Personnel Management and reasonable accommodations by appellant’s employing establishment
had no bearing on OWCP’s decision regarding her disability for the accepted condition under this
claim.
On December 23, 2015 appellant requested reconsideration of the June 16, 2015 decision.
She argued that Dr. Teed misdiagnosed her having only evaluated her once while her physician
had evaluated her multiple times. Appellant argued that she had been unable to perform the core
duties of her position since September 2013, referencing prior workers’ compensation cases for
lumbar back sprain and elbow sprain. She stated that management was abusive toward her
because of her disabilities, causing her to apply for disability retirement. Appellant reported that
her two cervical spine MRI scans from February 11, 2014 and February 20, 2015 showed that she
continued to suffer from residuals of her disability. She referenced a December 12, 2014 report of
Dr. Peter Hanfileti, a physician specializing in acupuncture, as evidence that she continued to
suffer from cervicalgia.
In support of her reconsideration request, appellant submitted a December 12, 2014 report
from Dr. Hanfileti. Dr. Hanfileti diagnosed cervicalgia, lumbago, pain in joint involving forearm,
and fatigue. He provided acupuncture treatment for neck pain, low back pain, left elbow pain, and
fatigue.
In a May 7, 2014 injury/illness report, Dr. Nguyen provided appellant work restrictions for
the period May 8 through 31, 2014 due to her neck injury/pain.
By decision dated March 17, 2016, OWCP denied modification of the July 22, 2014
decision terminating appellant’s medical and wage-loss compensation benefits.

5

LEGAL PRECEDENT -- ISSUE 1
Once OWCP has accepted a claim and pays compensation, it bears the burden of proof to
justify modification or termination of benefits.4 Having determined that an employee has a
disability causally related to his or her federal employment, OWCP may not terminate
compensation without establishing either that the disability has ceased or that it is no longer
related to the employment.5
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.6 To terminate authorization for medical treatment,
OWCP must establish that appellant no longer has residuals of an employment-related condition
which require further medical treatment.7 OWCP’s burden of proof includes the necessity of
furnishing rationalized medical opinion evidence based on a proper factual and medical
background.8
For conditions not accepted by OWCP as being employment related, it is the employee’s
burden to provide rationalized medical evidence sufficient to establish causal relation, not
OWCP’s burden to disprove such relationship.9
ANALYSIS -- ISSUE 1
OWCP accepted that appellant developed cervicalgia as a result of the December 27, 2013
work-related occupational exposure. The issue is whether OWCP properly terminated her wageloss compensation and medical benefits effective July 22, 2014 as she no longer had any residuals
or disability of the December 27, 2013 work injury. The Board finds that OWCP properly
terminated appellant’s medical and wage-loss compensation benefits.
In its termination decision, OWCP determined that the weight of the medical evidence
rested with Dr. Teed, a Board-certified orthopedic surgeon serving as the second opinion
physician. The Board finds that Dr. Teed’s well-rationalized report, which was based upon a
proper factual and medical background, represents the weight of the medical evidence and
establishes that appellant’s cervicalgia ceased and she was no longer experiencing residuals or
disability related to the December 27, 2013 employment injury.10

4

Bernadine P. Taylor, 54 ECAB 342 (2003).

5

Id.

6

Roger G. Payne, 55 ECAB 535 (2004).

7

Pamela K. Guesford, 53 ECAB 726 (2002).

8

T.P., 58 ECAB 524 (2007); Furman G. Peake, 41 ECAB 351 (1975).

9

G.A., Docket No. 09-2153 (issued June 10, 2010); Jaja K. Asaramo, 55 ECAB 200 (2004); Alice J. Tysinger, 51
ECAB 638 (2000).
10

J.F., Docket No. 15-0536 (issued August 3, 2015).

6

In his May 23, 2014 report, Dr. Teed noted review of appellant’s medical history,
diagnostic testing, and findings on physical examination. He diagnosed chronic preexisting
degenerative disc disease and spondylosis of the cervical spine, which he opined were unrelated to
her work activities. The Board has carefully reviewed the opinion of Dr. Teed and finds that it has
reliability, probative value, and convincing quality with respect to its conclusions regarding the
relevant issue in the present case.11 Dr. Teed’s opinion is based on a proper factual and medical
history and he thoroughly reviewed the SOAF and medical records.12 He provided medical
rationale for his opinion by explaining that appellant’s cervicalgia had resolved and that her
degenerative disc disease and spondylosis of the cervical spine were preexisting conditions which
were unrelated to her employment duties. Dr. Teed explained that she presented with no
neurologic or radicular signs on examination to establish an industrial injury. As there were no
examination findings related to appellant’s cervicalgia, he opined that her disability had ceased
and any limitations on her physical ability to work did not relate to the December 27, 2013
employment injury. Dr. Teed’s opinion establishes that she was no longer experiencing residuals
or disability causally related to the accepted injury.13
Dr. Nguyen’s reports dated January 13 through June 27, 2014 are insufficient to establish
that appellant had residuals or disability of the accepted injury on July 22, 2014. He had not
provided treatment for cervicalgia since last documented in his January 13, 2014 report.
Following the February 11, 2014 cervical MRI scan, Dr. Nguyen’s subsequent reports provided a
diagnosis of intervertebral disc disorder with myelopathy cervical region, pain in joint involving
shoulder region, spasm of muscle, pain in joint involving forearm, and anxiety, with no mention of
the accepted cervicalgia injury. The Board notes that the additional diagnosis of cervical
intervertebral disc disorder with myelopathy has not been accepted as a work-related condition
and he failed to provide any opinion that this condition was caused or aggravated by appellant’s
December 27, 2013 work injury. The Board has held that medical evidence that does not offer any
opinion regarding the cause of an employee’s condition is of limited probative value on the issue
of causal relationship.14 Moreover, while Dr. Nguyen speculated that appellant’s pain was caused
by overuse, he is attributing her symptoms rather than the diagnosed medical condition to her
employment duties.15 As he failed to provide an opinion that she was experiencing residuals or
disability as a result of her accepted December 27, 2013 employment injury, his reports are
insufficient to overcome the opinion of Dr. Teed.16
Dr. Hill’s March 27, 2014 report is also insufficient to establish that appellant had
residuals or disability due to the accepted injury.17 While he noted that the MRI scan of the
11

J.S., Docket No. 12-1237 (issued September 9, 2013).

12

See Melvina Jackson, 38 ECAB 443 (1987).

13

Supra note 11.

14

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

15

The Board has consistently held that pain is a symptom, rather than a compensable medical diagnosis.
C.F., Docket No. 08-1102 (issued October 10, 2008).
16

J.H., Docket No. 12-1848 (issued May 15, 2013).

17

Id.

7

cervical spine revealed mild central stenosis and some bilateral foraminal stenosis at C5-6, he
reported that physical examination findings indicated no nerve root or cord compression. The
May 2, 2014 NCV/EMG study report further provided normal findings of the right and left wrist.
As such, the reports of Dr. Hill fail to provide support that appellant continued to suffer from
residuals or disability as a result of the December 27, 2013 employment injury.18
The remaining medical evidence of record is also insufficient to establish appellant’s
claim. A chiropractor is not considered a physician under FECA unless it is established that there
is a spinal subluxation as demonstrated by x-ray to exist.19 Dr. Carter’s chart notes are of no
probative value as the evidence does not reflect that he diagnosed subluxation based on the results
of an x-ray.20 Dr. Tubbs’ February 11, 2014 report interpreted diagnostic imaging studies and
provided no opinion on the cause of appellant’s injury or disability.21 Dr. Lee-Zorn’s May 1, 2014
report failed to relate appellant’s depression to the December 27, 2013 employment injury to
establish continued work-related residuals or disability. As depression was not accepted by
OWCP as employment related, appellant has the burden of proof to establish an employment
relationship which she has not done.22
Dr. Teed’s May 23, 2014 second opinion examination report provided a current assessment
pertaining to the nature and extent of disability. The Board finds that his opinion constitutes the
weight of the medical evidence and is sufficiently rationalized to establish that appellant’s
employment-related injuries had resolved.23 There is no other medical evidence contemporaneous
with the termination of appellant’s benefits which supports that she has any continuing residuals
or disability related to her accepted work-related injury.24 Because she no longer has residuals or
disability related to her accepted employment condition, OWCP properly terminated entitlement to
compensation and medical benefits effective July 22, 2014.25 Accordingly, OWCP met its burden
of proof and its decision to terminate her compensation and medical benefits shall be affirmed.26

18

J.A., Docket No. 13-1657 (issued February 3, 2014).

19

See Kathryn Haggerty, 45 ECAB 383 (1994).

20

5 U.S.C. § 8101(2) of FECA provides as follows: “(2) ‘physician’ includes surgeons, podiatrists, dentists,
clinical psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as
defined by State law. The term ‘physician’ includes chiropractors only to the extent that their reimbursable services
are limited to treatment consisting of manual manipulation of the spine to correct a subluxation as demonstrated by xray to exist and subject to regulation by the secretary.” See Merton J. Sills, 39 ECAB 572, 575 (1988).
21

Supra note 14.

22

See supra note 9.

23

C.S., Docket No. 12-0163 (issued February 21, 2013).

24

D.R., Docket No. 12-1697 (issued January 29, 2013).

25

G.I., Docket No. 13-0019 (issued April 2, 2013).

26

L.C., Docket No. 12-1177 (issued August 19, 2013); D.M., Docket No. 11-0386 (issued February 2, 2012);
Marshall E. White, 33 ECAB 1666 (1982).

8

LEGAL PRECEDENT -- ISSUE 2
Once OWCP properly terminates appellant’s compensation benefits, the burden shifts to
her to establish continuing disability after that date related to his or her accepted injury.27 To
establish causal relationship between the condition as well as any attendant disability claimed and
the employment injury, an employee must submit rationalized medical evidence based on a
complete medical and factual background, supporting such a causal relationship.28 Causal
relationship is a medical issue and the medical evidence required to establish causal relationship is
rationalized medical evidence29
ANALYSIS -- ISSUE 2
OWCP accepted that appellant developed cervicalgia as a result of the December 27, 2013
work-related occupational exposure. Appellant has the burden of proving by the weight of the
substantial, reliable, and probative evidence causal relationship between her claimed disability on
or after July 22, 2014 and the accepted December 27, 2013 injury.30 The reports of her physicians
do not provide a rationalized medical opinion finding her disabled for work on or after July 22,
2014 due to her accepted cervicalgia injury. Therefore, the medical evidence submitted is
insufficient to meet appellant’s burden of proof.31
In reports through April 15, 2015, Dr. Nguyen documented examination findings and
diagnosed intervertebral disc disorder with myelopathy cervical region, pain in joint involving
shoulder region, spasm of muscle, pain in joint involving forearm, anxiety, and depressive
disorder. The Board notes that he did not determine that appellant was disabled on or after
July 22, 2014 as a result of her accepted work-related cervicalgia condition. Rather, Dr. Nguyen
provided work restrictions based on an unspecified cervical injury. As Dr. Teed has indicated that
appellant suffers from preexisting cervical degenerative disc disease, it is unclear whether her
restrictions pertain to the December 27, 2013 work injury or a result of her preexisting condition
unrelated to her occupational injury. A well-rationalized opinion is particularly warranted when
there is a history of preexisting condition.32
The Board notes that, following the termination of appellant’s compensation benefits on
July 22, 2014 through April 15, 2015, Dr. Nguyen failed to document any treatment for the
accepted condition of cervicalgia. While Dr. Nguyen’s subsequent April 21, 2015 report noted the
diagnosis of cervicalgia, it is unclear how she continues to suffer from this condition when he
failed to discuss the injury in over a year of medical reports. He reported that appellant’s pain was
aggravated from repetitive movements due to the nature of her job. Dr. Nguyen opined that her
27

See Manuel Gill, 52 ECAB 282 (2001).

28

Id.

29

Paul Foster, 56 ECAB 208 (2004); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

30

See Amelia S. Jefferson, 57 ECAB 183 (2005).

31

Alfredo Rodriguez, 47 ECAB 437 (1996).

32

T.M., Docket No. 08-0975 (issued February 6, 2009); Michael S. Mina, 57 ECAB 379 (2006).

9

injuries were musculoskeletal in nature and that she could perform her job duties with certain
restrictions. However, he did not address whether appellant’s complaints were caused by her
preexisting injury, nor did he discuss whether her preexisting injury had progressed beyond what
might be expected from the natural progression of that condition.33 For the reasons given above,
Dr. Nguyen’s reports fail to provide support for work-related disability on or after July 22, 2014.
Dr. Hayden’s reports dated February 20 through April 16, 2015 are also insufficient to
establish appellant’s claim for disability. He provided additional diagnoses of neck muscle strain,
musculoskeletal disorder of neck, and depressive disorder. However, Dr. Hayden failed to provide
a rationalized opinion explaining how and why these additional conditions were causally related to
the December 27, 2013 occupational injury. He failed to provide an unequivocal opinion
pertaining to the cause of appellant’s injuries, noting that changes in the spine usually occurred
with use or wear and tear, which could happen in life or duty to a job. Moreover, appellant’s
report seemed to lend support for a nonoccupational injury, opining that her pain occurred from
the muscles supporting the spine rather than a result of the spinal disease itself. While her reports
provided various diagnoses, Dr. Hayden failed to provide an opinion that she was experiencing
residuals or disability as a result of the accepted December 27, 2013 injury.34 As Dr. Hayden
failed to provide support for a work-related disability, her reports are of limited probative value.35
The remaining medical evidence of record is also insufficient to establish that appellant
continues to suffer from residuals or disability due to the accepted December 27, 2013 cervicalgia
injury. While Dr. Hanfileti’s December 12, 2014 report documents treatment for cervicalgia, he
failed to provide any opinion that she was disabled as a result of her employment-related injury.
Dr. Hayden’s February 20, 2015 report simply interpreted imaging and EMG/NCV studies. As
these physicians failed to provide an opinion that appellant was disabled on or after July 22, 2014
due to the December 27, 2013 employment injury, these reports are insufficient to meet her burden
of proof.36 Therefore, the medical evidence of record does not establish any claimed disability on
or after July 22, 2014, causally related to the December 27, 2013 employment injury.37
Because appellant has not submitted any reasoned medical opinion evidence to show that
she suffered from employment-related residuals or disability on or after July 22, 2014 as a result
of her accepted cervicalgia injury, the Board finds that OWCP properly denied her claim for
disability compensation.38
33

R.E., Docket No. 14-868 (issued September 24, 2014).

34

J.H., Docket No. 12-1848 (issued May 15, 2013).

35

S.T., Docket No. 11-1316 (issued January 25, 2012).

36

L.J., Docket No. 14-0523 (issued August 7, 2014).

37

Supra note 34.

38

Medical reports without adequate rationale on causal relationship are of diminished probative value and do not
meet an employee’s burden of proof. Ceferino L. Gonzales, 32 ECAB 1591 (1981). The opinion of a physician
supporting causal relationship must rest on a complete factual and medical background supported by affirmative
evidence, address the specific factual and medical evidence of record and provide medical rationale explaining the
relationship between the diagnosed condition and the established incident or factor of employment. See Lee R.
Haywood, 48 ECAB 145 (1996).

10

Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective July 22, 2014. The Board further finds that she
failed to establish that she continued to suffer from employment-related residuals or disability on
or after July 22, 2014 as a result of her accepted December 27, 2013 occupational injury.
ORDER
IT IS HEREBY ORDERED THAT the March 17, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 17, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

